Exhibit 10.1

CREDIT AGREEMENT

Between

U.S. BANK NATIONAL ASSOCIATION

and

GETTY IMAGES, INC.

Dated as of May 4, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.    DEFINITIONS    1

1.1

   Terms Defined    1

1.2

   Accounting Terms    6

1.3

   Rules of Construction    6

1.4

   Incorporation of Recitals and Exhibits    6 ARTICLE II.    REVOLVING LOAN   
6

2.1

   Loan Commitment    6

2.2

   Use of Proceeds    7

2.3

   Revolving Note    7

2.4

   Interest    7

2.5

   Repayment    7

2.6

   Fundings    7

2.7

   Revolving Loan Fee    8

2.8

   Manner of Payment    8

2.9

   Maximum Interest Rate    8

2.10

   Late Charge    8

2.11

   Increased Costs    9 ARTICLE III.    CONDITIONS PRECEDENT FOR FUNDINGS UNDER
THE REVOLVING LOAN    10

3.1

   Conditions Precedent for Initial Funding    10

3.2

   Conditions Precedent to Each Subsequent Funding    10 ARTICLE IV.   
AFFIRMATIVE COVENANTS    11

4.1

   Financial Data    11

4.2

   Licenses and Permits    12

4.3

   Maintenance of Properties    12

4.4

   Payment of Charges    12

4.5

   Insurance    13

4.6

   Inspection    13

4.7

   Hazardous Substances    13

4.8

   Preservation of Existence    13

4.9

   Notice of Disputes and Other Matters    14

4.10

   Exchange of Note    14

4.11

   Additional Guarantors    14

4.12

   Further Assurances    15 ARTICLE V.    NEGATIVE COVENANTS    15

5.1

   Dividends and Distributions    15

5.2

   Transactions With Affiliates    15

5.3

   Liens    15

 

PAGE i



--------------------------------------------------------------------------------

5.4

   Advances and Loans    16

5.5

   Investments    17

5.6

   Consolidation, Merger and Sale of Assets    17

5.7

   Pension Plan    17 ARTICLE VI.    REPRESENTATIONS AND WARRANTIES    18

6.1

   Existence, Qualification and Power; Compliance with Laws    18

6.2

   Authorization; No Contravention    18

6.3

   Governmental Authorization; Other Consents    18

6.4

   Binding Effect    18

6.5

   Financial Statements; No Material Adverse Effect    19

6.6

   Litigation    19

6.7

   No Default    19

6.8

   Ownership of Property; Liens    19

6.9

   Environmental Compliance    20

6.10

   Insurance    20

6.11

   Taxes    20

6.12

   Pension Plans    20

6.13

   Subsidiaries    20

6.14

   Margin Regulations; Investment Company Act; Public Utility Holding Company
Act    21

6.15

   Intellectual Property; Etc    21

6.16

   Solvency    21

6.17

   Disclosure    21 ARTICLE VII.    EVENTS OF DEFAULT; REMEDIES    22

7.1

   Events of Default    22

7.2

   Acceleration; Remedies    23 ARTICLE VIII.    MISCELLANEOUS    24

8.1

   Notices    24

8.2

   Payment of Expenses    25

8.3

   Setoff    25

8.4

   Waiver of Setoff    26

8.5

   Fees and Commissions    26

8.6

   No Waiver    26

8.7

   Entire Agreement and Amendments    26

8.8

   Benefit of Agreement    26

8.9

   Severability    27

8.10

   Descriptive Headings    27

8.11

   Governing Law    27

8.12

   Consent to Jurisdiction, Service and Venue    27

8.13

   Counterparts    27

8.14

   Patriot Act    28

8.15

   Jury Waiver    28

8.16

   Statutory Notice    28

 

PAGE ii



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A

   —    Revolving Note, Section 2.3

Exhibit B

   —    Guaranty, Section 3.1(b) SCHEDULES

Schedule 5.3

   —    Existing Liens

Schedule 6.6

   —    Litigation

Schedule 6.9

   —    Environmental Matters

Schedule 6.13

   —    Subsidiaries and Other Investments

 

PAGE iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement (this “Agreement”) is made and entered into as of the 4th
day of May, 2006, by and between GETTY IMAGES, INC., a Delaware corporation
(“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“U.S. Bank”). Words and phrases with initial capitalized letters have the
meanings assigned in Section 1.1.

RECITALS

Borrower has requested U.S. Bank to extend to Borrower a revolving line of
credit in the amount of $100,000,000 to Borrower and U.S. Bank is willing to do
so on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties agree as follows:

ARTICLE I. DEFINITIONS

 

  1.1 Terms Defined

As used herein, the following terms have the meanings set forth below:

“Affiliate” means a Person that now or hereafter, directly or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with Borrower. A Person shall be deemed to control a corporation,
limited liability company or partnership if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management of such
corporation, limited liability company or partnership, whether through the
ownership of voting securities, by contract, or otherwise.

“Agreement” means this credit agreement and includes all amendments to this
Agreement.

“Applicable Law” means all applicable provisions and requirements of all
(a) constitutions, statutes, ordinances, rules, regulations, standards, orders
and directives of any Governmental Bodies, (b) Governmental Approvals, and
(c) orders, decisions, decrees, judgments, injunctions and writs of all courts
and arbitrators, whether such Applicable Laws presently exist, or are modified,
promulgated or implemented after the date hereof.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement, and includes its successors.

“Borrowing Notice” has the meaning set forth in Section 2.6(a).

 

PAGE 1



--------------------------------------------------------------------------------

“Business Day” means any day except a Saturday, Sunday or other day on which
national banks in the state of Washington are authorized or required by law to
close.

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in the case of (i) and (ii) maturing within one
year after such date or (iii) issued by any government-sponsored enterprise;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by U.S. Bank or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (e) shares of any money market mutual fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s; and (f) corporate bonds, debentures or notes (including
asset-backed securities) maturing no more than four years from the date of this
Agreement and having, at the time of acquisition thereof, a rating of at least A
from S&P or at least A3 from Moody’s.

“Default” means any condition or event that constitutes an Event of Default or
with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

“EBITDA” means Borrower’s consolidated net income, plus interest expense, plus
income tax expense, plus depreciation expense plus amortization expense.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Event of Default” has the meaning set forth in Section 7.1.

“Funding” means any disbursement of the proceeds of the Revolving Loan.

 

PAGE 2



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approval” means any authorization, consent, approval, certificate
of compliance, license, permit or exemption from, contract with, registration or
filing with, or report or notice to, any Governmental Body required or permitted
by Applicable Law.

“Governmental Body” means the government of the United States, any state or any
foreign country, or any governmental or regulatory official, body, department,
bureau, subdivision, agency, commission, court, arbitrator or authority, or any
instrumentality thereof, whether federal, state, or local.

“Guaranty” has the meaning set forth in Section 3.1(b) and includes all
replacements, amendments and modifications of the Guaranty.

“Guarantors” means Getty Images (US), Inc., and all other Persons from time to
time a party to any Guaranty.

“Hazardous Materials” means oil or petrochemical products, PCB’s, asbestos, urea
formaldehyde, flammable explosives, radioactive materials, hazardous wastes,
toxic substances or related materials, including, but not limited to, substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials” or “toxic substances” under any Hazardous
Materials Laws.

“Hazardous Materials Claims” means (a) enforcement, cleanup, removal or other
regulatory actions instituted, completed or threatened by any Governmental Body
pursuant to any applicable Hazardous Materials Laws and (b) claims made or
threatened by any third party against Borrower or its property relating to
damage, contribution, cost recovery, compensation, loss or injury resulting from
Hazardous Materials.

“Hazardous Materials Laws” means all Applicable Laws pertaining to Hazardous
Materials.

“Indebtedness” means all items that in accordance with GAAP would be included in
determining total liabilities as shown on the liabilities side of the balance
sheet as of the date that “Indebtedness” is to be determined and in any event
includes liabilities secured by any mortgage, deed of trust, pledge, lien or
security interest on property owned or acquired, whether or not such a liability
has been assumed, and the guaranties, endorsements (other than for collection in
the ordinary course of business) and other contingent obligations with regard to
the obligations of other Persons.

 

PAGE 3



--------------------------------------------------------------------------------

“Intellectual Property” means, as to any Person, all of the following:

(a) All trademarks, service marks, designs, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers owned or used by such Person
in its business or hereafter adopted or acquired, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and pending applications in the
United States Patent and Trademark Office, any State of the United States or any
similar offices in any other country or any political subdivision thereof, and
all extensions or renewals thereof;

(b) All letters patent of the United States or any other country or any
political subdivision thereof, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country owned by such Persons, including registrations, recordings
and pending applications in the United States Patent and Trademark Office or the
equivalent thereof in any similar offices in any other country, and all
reissues, continuations, divisions, continuations-inpart, renewals or extensions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use and/or sell the inventions disclosed or claimed therein;

(c) All computer programs, computer data bases, other computer software, trade
secrets, trade secret rights, ideas, drawings, designs, schematics, algorithms,
writings, techniques, processes and formulas owned or used by such Person in its
business; and

(d) All copyright rights of such Person in any work subject to the copyright
laws of the United States, any state thereof or any other country or any
political subdivision thereof, whether registered or unregistered and whether
published or unpublished, whether as author, assignee, transferee or otherwise,
and all registrations and applications for registration of any such copyright in
the United States, any state thereof or any other country or any political
subdivision thereof, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office or in any similar offices in any other country.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing and, for the avoidance of doubt, not including any
operating leases).

“Loan Documents” means this Agreement, the Revolving Note and the Guaranty,
together with all other agreements, instruments and documents arising out of or
relating to this Agreement or the Revolving Loan, and includes all renewals,
replacements and amendments thereof.

“Loan Parties” means Borrower and all Guarantors.

 

PAGE 4



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of Borrower or Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Subsidiary” means, as of any date of determination, any Subsidiary
whose total revenues comprise, or are reasonably expected to comprise,
10 percent or more of (a) the total consolidated revenues of Borrower for the
then current fiscal year of Borrower (on a pro forma basis) or for either of the
two most recently ended fiscal years of Borrower or (b) the total consolidated
assets of Borrower as the last day of Borrower’s most recently ended fiscal
quarter.

“New York Banking Day” means any day (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.

“Obligations” has the meaning set forth in Section 8.3.

“Participant” means any financial institution to which U.S. Bank sells a
participation in the Revolving Loan.

“Person” means any individual, partnership, limited liability company, joint
venture, firm, corporation, association, trust or other enterprise or any
Governmental Body.

“Plan” means an employee pension benefit plan that is covered by ERISA or
subject to the minimum funding standards under Section 412 of the Internal
Revenue Code of 1986 and is either (a) maintained by Borrower or any Affiliate
for employees of Borrower or any Affiliate or (b) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which Borrower or any Affiliate is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

“Revolving Loan” has the meaning set forth in Section 2.1 and includes all
renewals, replacements and amendments of the Revolving Loan.

“Revolving Note” has the meaning set forth in Section 2.3 and includes all
renewals, replacements and amendments of the Revolving Note.

“Setoff” has the meaning set forth in Section 8.3.

“Subsidiary” means a corporation, partnership, limited liability company, joint
venture or other business entity of which a majority of the shares of securities
or other interests having voting power for the election of directors or other
governing body (other than securities or other interests favoring such power
only by reason of the happening of a

 

PAGE 5



--------------------------------------------------------------------------------

contingency) are owned or the management of which is otherwise controlled,
directly or indirectly, by or through one or more intermediaries, or both, by
Borrower.

“Total Funded Debt” means Borrower’s consolidated indebtedness for borrowed
money, for the deferred purchase price of property or services not purchased on
ordinary trade terms, for capitalized leases and other liabilities evidenced by
promissory notes or other instruments.

“U.S. Bank” means U.S. Bank National Association, a national banking
association, and its successors and assigns.

 

  1.2 Accounting Terms

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP consistently applied.

 

  1.3 Rules of Construction

Unless the context otherwise requires, the following rules of construction apply
to the Loan Documents:

(a) Words in the singular include the plural and in the plural include the
singular.

(b) Provisions of the Loan Documents apply to successive events and
transactions.

(c) In the event of any inconsistency between the provisions of this Agreement
and the provisions of any of the other Loan Documents, the provisions of this
Agreement govern.

 

  1.4 Incorporation of Recitals and Exhibits

The foregoing recitals are incorporated into this Agreement by reference. All
references to “Exhibits” contained herein are references to exhibits attached
hereto, the terms and conditions of which are made a part hereof for all
purposes.

ARTICLE II. REVOLVING LOAN

 

  2.1 Loan Commitment

Subject to and upon the terms and conditions set forth herein and in reliance
upon the representations, warranties and covenants of Borrower contained herein
or made pursuant hereto, U.S. Bank will make Fundings to Borrower from time to
time during the period ending on May 2, 2007, but such Fundings shall not
exceed, in the aggregate principal amount at any one time outstanding,
$100,000,000 (the “Revolving Loan”). Borrower may

 

PAGE 6



--------------------------------------------------------------------------------

borrow, repay and reborrow hereunder either the full amount of the Revolving
Loan or any lesser sum.

 

  2.2 Use of Proceeds

The proceeds of the Revolving Loan shall be used by Borrower to finance the
purchase and retirement of a portion of Borrower’s issued and outstanding stock
and for general corporate purposes, including the financing of the Subsidiaries.

 

  2.3 Revolving Note

The Revolving Loan shall be evidenced by a promissory note in the form attached
hereto as Exhibit A (the “Revolving Note”).

 

  2.4 Interest

(a) Interest on the outstanding principal balance of the Loan shall accrue at an
annual rate equal to 0.50 percent plus the one-month LIBOR rate quoted by
U.S. Bank from Telerate Page 3750 or any successor thereto, which shall be that
one-month LIBOR rate in effect and reset each New York Banking Day, adjusted for
any reserve requirement and any subsequent costs arising from a change in
government regulation. U.S. Bank’s internal records of applicable interest rates
shall be determinative in the absence of manifest error.

(b) All computations of interest shall be based on a 360-day year for the actual
number of days elapsed.

(c) Upon the occurrence and during the continuance of any Event of Default,
U.S. Bank may, at its option, raise the interest rate charged on the Revolving
Loan to a rate of up to 4 percent per annum in excess of the rate provided for
in Section 2.4(a) from the date of the occurrence of the Event of Default until
the Event of Default is cured or waived by U.S. Bank or, absent cure or waiver,
until the Revolving Loan is repaid in full.

 

  2.5 Repayment

(a) Interest on the Revolving Loan is payable beginning June 1, 2006, and on the
same date of each consecutive month thereafter, plus a final interest payment
with the final payment of principal.

(b) The principal of the Revolving Loan is payable on May 2, 2007, the maturity
date.

 

  2.6 Fundings

(a) U.S. Bank is hereby authorized by Borrower to make Fundings under the
Revolving Loan upon receipt for each Funding of a written request therefor
(including written requests communicated by facsimile) (“Borrowing Notice”) from
the Chief Financial

 

PAGE 7



--------------------------------------------------------------------------------

Officer or Treasurer, each of whom is authorized to request Fundings and direct
the disposition of any such Fundings until written notice by Borrower of the
revocation of such authority is received by U.S. Bank. All Fundings shall be
deposited into Account No.                             , which is an account of
Borrower at U.S. Bank.

(b) Borrower acknowledges that U.S. Bank cannot effectively determine whether a
particular request for a Funding is valid, authorized or authentic. It is
nevertheless important to Borrower that it has the privilege of making requests
for Fundings in accordance with Section 2.6(a). Therefore, to induce U.S. Bank
to lend funds in response to such requests and in consideration for U.S. Bank’s
agreement to receive and consider such requests, Borrower assumes all risk of
the validity, authenticity and authorization of such requests, whether or not
the individual making such requests has authority to request Fundings. Except
for the gross negligence or willful misconduct of U.S. Bank, U.S. Bank shall not
be responsible under principles of contract, tort or otherwise for the amount of
an unauthorized or invalid Funding; rather, Borrower agrees to repay any sums
with interest as provided herein.

 

  2.7 Revolving Loan Fee

Concurrently with the execution of this Agreement, Borrower shall pay U.S. Bank
a nonrefundable advisory fee for the Revolving Loan in the amount of $100,000.

 

  2.8 Manner of Payment

All sums payable to U.S. Bank pursuant to this Agreement shall be paid directly
to U.S. Bank in immediately available United States funds. Whenever any payment
to be made hereunder or on the Revolving Note becomes due and payable on a day
that is not a Business Day, such payment may be made on the next succeeding
Business Day and such extension of time shall in such case be included in
computing interest on such payment.

 

  2.9 Maximum Interest Rate

Notwithstanding any provision contained herein or in the Revolving Note, the
total liability of Borrower for payment of interest pursuant hereto, including
late charges, shall not exceed the maximum amount of interest permitted by
Applicable Law to be charged, collected or received from Borrower; and if any
payments by Borrower include interest in excess of that maximum amount,
U.S. Bank shall apply the excess first to reduce the unpaid balance of the
Revolving Loan, then to reduce the balance of any other Indebtedness of Borrower
to U.S. Bank. If there is no such Indebtedness, the excess shall be returned to
Borrower.

 

  2.10  Late Charge

If any payment of principal or interest required under the Revolving Loan is
15 days or more past due, Borrower will be charged a late charge of 5 percent of
the delinquent payment or $5, whichever is greater, for each such late payment.
The 15-day period provided

 

PAGE 8



--------------------------------------------------------------------------------

for herein shall not be construed as a waiver of any Default or Event of Default
resulting from any late payment under the Revolving Loan.

 

  2.11  Increased Costs

If, as a result of any law, rule, regulation, treaty or directive implemented or
adopted after the date of this Agreement, or any change therein or in the
interpretation or administration thereof after the date of this Agreement, or
compliance by U.S. Bank with any request or directive implemented or adopted
after the date of this Agreement (whether or not having the force of law) from
any court, central bank, governmental authority, agency or instrumentality, or
comparable agency:

(a) Any tax, duty or other charge to the Revolving Loan is imposed thereunder,
modified or deemed applicable, or the basis of taxation of payments to U.S. Bank
of interest or principal of the Revolving Loan (other than taxes imposed on the
overall gross or net income U.S. Bank or franchise taxes on U.S. Bank, in each
such case, by the jurisdiction in which U.S. Bank has its principal office, the
lending office of U.S. Bank responsible for Fundings or any subdivision of any
such jurisdiction) is changed;

(b) Any special deposit, special assessment or similar requirement against
assets of, deposits with, or for the account of, or credit extended by,
U.S. Bank is imposed, modified or deemed applicable; or

(c) Any increase in the amount of capital required or expected to be maintained
by U.S. Bank or any person or entity controlling U.S. Bank is imposed, modified
or deemed applicable;

and U.S. Bank determines that, by reason thereof, the cost to U.S. Bank of
making or maintaining the Revolving Loan is increased, or the amount of any sum
receivable by U.S. Bank hereunder or under the Revolving Notes is reduced;

then, Borrower shall pay to U.S. Bank within 10 days of written demand (which
demand shall include an explanation, in reasonable detail, of the cause for such
demand) such additional amount or amounts as will compensate U.S. Bank (or the
controlling person or entity in the instance of (c) above) for such additional
costs or reduction (provided that U.S. Bank has not been compensated for such
additional cost or reduction in the calculation of the interest rate applicable
to the Revolving Loan). Determinations by U.S. Bank for purposes of this
Section 2.11 of the additional amounts required to compensate U.S. Bank shall be
prima facie evidence in the absence of manifest error. In determining such
amounts, U.S. Bank may use any reasonable averaging, attribution and allocation
methods. Borrower shall not be responsible for additional costs or reductions
for time periods prior to effective date of any new the law, rule, regulation,
treaty or directive, or any change therein or in the interpretation or
administration thereof.

 

PAGE 9



--------------------------------------------------------------------------------

ARTICLE III. CONDITIONS PRECEDENT FOR FUNDINGS UNDER THE REVOLVING LOAN

 

  3.1 Conditions Precedent for Initial Funding

U.S. Bank shall not be required to make the initial Funding under the Revolving
Loan unless or until the following conditions have been fulfilled to the
satisfaction of U.S. Bank:

(a) U.S. Bank shall have received this Agreement and the Revolving Note, duly
executed and delivered by the respective parties thereto.

(b) U.S. Bank shall have received a Guaranty Agreement from Guarantors, duly
executed and delivered, in the form attached hereto as Exhibit B (the
“Guaranty”).

(c) U.S. Bank shall have received from counsel for Borrower, an opinion
addressed to U.S. Bank and dated as of the date of this Agreement, in a form
acceptable to U.S. Bank.

(d) No Default or Event of Default hereunder shall exist, and after having given
effect to the requested Funding, no Default or Event of Default shall exist.

(e) All representations and warranties of Borrower contained herein shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of the
initial Funding.

(f) U.S. Bank shall have received and approved all organizational documents of
each Loan Party, including, without limitation:

(i) Copies of the certificate or articles of incorporation (as the case may be)
of each Loan Party, together with all amendments thereto, certified by Borrower
to be true and complete and in the case of Borrower’s certificate of
incorporation, certified by the Delaware Secretary of State;

(ii) A certificate of good standing or authority/existence (as the case may be)
for each Loan Party from each such Person’s jurisdiction of organization, dated
within 30 days of the date of the execution of this Agreement; and

(iii) A certified resolution of the directors and incumbency certificate of each
Loan Party in a form approved by U.S. Bank.

 

  3.2 Conditions Precedent to Each Subsequent Funding

The obligation of U.S. Bank to make any Funding subsequent to the initial
Funding hereunder is subject to the fulfillment, to the satisfaction of
U.S. Bank, of the following:

(a) The conditions set forth in Section 3.1 shall have been previously
satisfied, and U.S. Bank shall have received evidence satisfactory to U.S. Bank
of satisfaction thereof.

 

PAGE 10



--------------------------------------------------------------------------------

(b) U.S. Bank shall have received a Borrowing Notice for each requested Funding
under the Revolving Loan.

(c) There shall be executed and delivered to U.S. Bank such further instruments,
agreements and documents, as may be reasonably necessary or proper in the
opinion of U.S. Bank to confirm the obligations of Borrower to U.S. Bank
hereunder.

(d) The representations and warranties of Borrower in Article VI shall be true
on the date of each Funding with the same force and effect as if made on and as
of that date.

(e) No Default or Event of Default shall exist, and after having given effect to
the requested Funding, no Default or Event of Default shall exist.

ARTICLE IV. AFFIRMATIVE COVENANTS

Borrower hereby covenants and agrees that until the Revolving Loan and all other
obligations incurred hereunder are paid or satisfied in full and U.S. Bank’s
commitment to make Funding under the Revolving Loan has terminated, Borrower
shall and shall cause each Subsidiary to:

 

  4.1 Financial Data

Keep Borrower’s consolidated books of account in accordance with GAAP,
consistently applied, and furnish to U.S. Bank:

(a) As soon as practicable and in any event within 45 days after the close of
each fiscal quarter of Borrower, the following unaudited consolidated financial
statements of Borrower for each such quarter, all in reasonable detail and
certified by Borrower to be true and correct: balance sheet, statement of income
and statement of cash flows.

(b) As soon as practicable and in any event within 120 days after the close of
each fiscal year of Borrower, the following consolidated financial statements of
Borrower, setting forth the corresponding figures for the previous fiscal year
in comparative form where appropriate, all in reasonable detail and audited
(without any qualification or exception reasonably deemed material by U.S. Bank)
by Borrower’s current independent certified public accountant or such other
independent certified public accountants of national standing: balance sheet,
statement of income and statement of cash flows.

(c) As soon as practicable and in any event within 45 days after the close of
each fiscal quarter of Borrower, certificates signed by Borrower, stating that
during such period no Default or Event of Default existed or if any such Default
or Event of Default existed, specifying the nature thereof, the period of
existence thereof and what action Borrower proposes to take or has taken with
respect thereto; and promptly upon the occurrence of any Default or Event of
Default, a certificate signed by Borrower, specifying the nature thereof, the
period of existence thereof and what action Borrower proposes to take or has
taken with respect thereto.

 

PAGE 11



--------------------------------------------------------------------------------

(d) With reasonable promptness, such other information regarding the business,
operations and financial condition of each Loan Party as U.S. Bank may from time
to time reasonably request.

 

  4.2 Licenses and Permits

Maintain all Governmental Approvals and all related or other material agreements
necessary for Borrower and each Subsidiary to operate its business, as it now
exists or as it may be modified or expanded, except to the extent that the
failure to maintain any such Governmental Approval could not reasonably be
expected to have a Material Adverse Effect, or the failure to maintain any such
Governmental Approval is being contested in good faith by appropriate
proceedings after written notice thereof has been given to U.S. Bank. Borrower
and each Subsidiary will at all times comply with all Applicable Laws relating
to the operations, facilities or activities of Borrower and the Subsidiaries,
except to the extent that the failure to comply could not reasonably be expected
to have a Material Adverse Effect.

 

  4.3 Maintenance of Properties

Keep the properties of Borrower and the Subsidiary in good repair and in good
working order and condition, in a manner consistent with past practices and
comparable to industry standards, except to the extent that the failure to
maintain could not reasonably be expected to have a Material Adverse Effect.

 

  4.4 Payment of Charges

Duly pay and discharge all material (a) taxes, assessments, levies and any other
charges of Governmental Bodies imposed on or against Borrower, any Subsidiary or
their property or assets, or upon any property leased by Borrower or any
Subsidiary, prior to the date on which penalties attached thereto, unless and to
the extent only that such taxes, assessments, levies and any other charges of
Governmental Bodies, after written notice thereof having been given to
U.S. Bank, are being contested in good faith and by appropriate proceedings;
(b) claims allowed by Applicable Laws as and when due, whether for labor,
materials, rentals or anything else, which could, if unpaid, become a lien or
charge upon the property or assets or the outstanding capital stock of Borrower
or any Subsidiary or adversely affect the facilities or operations of Borrower
or any Subsidiary (unless and to the extent only that the validity thereof is
being contested in good faith and by appropriate proceedings after written
notice thereof has been given to U.S. Bank); (c) trade bills in accordance with
the terms thereof or generally prevailing industry standards; and (d) other
Indebtedness heretofore or hereafter incurred or assumed by Borrower or any
Subsidiary as and when due unless such Indebtedness be renewed or extended. In
the event any charge is being contested by Borrower or any Subsidiary as allowed
above, Borrower shall establish adequate reserves against possible liability
therefor.

 

PAGE 12



--------------------------------------------------------------------------------

  4.5 Insurance

Maintain with financially sound and reputable insurance companies not Affiliates
of Borrower, insurance with respect to the properties and business of Borrower
and each Subsidiary against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons; including workers’ compensation insurance, public liability and
property and casualty insurance.

 

  4.6 Inspection

Allow any representative of U.S. Bank to visit and inspect any of the properties
of Borrower and the Subsidiaries, to examine the books of account and other
records and files of Borrower and the Subsidiaries, to make copies thereof, and
to discuss the affairs, business, finances and accounts of Borrower with its
officers and accountants, all at such reasonable times during normal business
hours and as often as U.S. Bank may reasonably request.

 

  4.7 Hazardous Substances

Except to the extent caused by the acts or omissions of U.S. Bank, Borrower
agrees to indemnify U.S. Bank and hold U.S. Bank harmless from and against any
and all claims, demands, damages, losses, liens, liabilities, penalties, fines,
lawsuits and other proceedings and costs and expenses (including reasonable
attorneys’ fees), arising directly or indirectly from or out of or in any way
connected with (i) any activities on the property of Borrower and the
Subsidiaries during ownership, possession or control of such property which
directly or indirectly results in such property or any other property becoming
contaminated with Hazardous Materials; (ii) the discovery of Hazardous Materials
on the property of Borrower or the Subsidiaries ; (iii) the cleanup of Hazardous
Materials from the property of Borrower and the Subsidiaries; and (v) the
discovery of Hazardous Materials or the cleanup of Hazardous Materials from
adjacent or other property that has become contaminated as a result of any
activity on the property of Borrower or the Subsidiaries. As between Borrower
and U.S. Bank, Borrower acknowledges that it will be solely responsible for all
costs and expenses relating to the cleanup of Hazardous Materials from such
property or from any other properties that become contaminated with Hazardous
Materials as a result of activities on or the contamination of the property of
Borrower and the Subsidiaries. The covenants of Borrower set forth in this
Section 4.7 shall survive the closing and repayment of the Revolving Loan to
U.S. Bank.

 

  4.8 Preservation of Existence

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Applicable Laws of the jurisdiction of its
organization except in a transaction permitted by Section 5.6; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a

 

PAGE 13



--------------------------------------------------------------------------------

Material Adverse Effect; and (c) preserve or renew all of its registered
Intellectual Property, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

  4.9 Notice of Disputes and Other Matters

Promptly give written notice to U.S. Bank of:

(a) Any citation, order to show cause or other legal process or order that could
reasonably be expected to have a Material Adverse Effect, directing Borrower or
any Subsidiary to become a party to or to appear at any proceeding or hearing by
or before any Governmental Body that has granted to Borrower or any Subsidiary
any Governmental Approval, and include with such notice a copy of any such
citation, order to show cause, or other legal process or order;

(b) Any (i) refusal, denial, threatened denial or failure by any Governmental
Body to grant, issue, renew or extend any material Governmental Approval;
(ii) proposed or actual revocation, termination or modification (whether
favorable or adverse) of any material Governmental Approval by any Governmental
Body; (iii) dispute or other action with regard to any material Governmental
Approval by any Governmental Body; (iv) notice from any Governmental Body of the
imposition of any material fines or penalties or forfeitures; or (v) threats or
notice with respect to any of the foregoing or with respect to any proceeding or
hearing that might result in any of the foregoing;

(c) Any actions, proceedings or claims of which Borrower may have notice that
may be commenced or asserted against Borrower or any Subsidiary, that if
adversely determined, have a Material Adverse Effect.

 

  4.10  Exchange of Note

Upon receipt of a written notice of loss, theft, destruction or mutilation of
the Revolving Note, and upon surrendering the Revolving Note for cancellation if
mutilated, execute and deliver a new note of like tenor in lieu of such lost,
stolen, destroyed or mutilated Revolving Note. Any note issued pursuant to this
Section 4.10 shall be dated so that neither gain nor loss of interest shall
result therefrom. U.S. Bank shall indemnify Borrower from all claims and damages
resulting from U.S. Bank’s loss of the Revolving Note.

 

  4.11  Additional Guarantors

Promptly notify U.S. Bank after any Person that is a Domestic Subsidiary becomes
a Material Subsidiary, and promptly thereafter (and in any event within 30
days), cause each such Material Subsidiary to (a) become a Guarantor by
executing and delivering to U.S. Bank a supplement the Guaranty in the form
attached to the Guaranty and (b) deliver to U.S. Bank documents of the types
referred to in Section 3.1(f), all in form, content and scope reasonably
satisfactory to U.S. Bank.

 

PAGE 14



--------------------------------------------------------------------------------

  4.12  Further Assurances

Within ten days of request by U.S. Bank, duly execute and deliver or cause to be
duly executed and delivered to U.S. Bank such further instruments, agreements
and documents and do or cause to be done such further acts as may be necessary
or proper in the reasonable opinion of U.S. Bank to carry out more effectively
the provisions and purpose of this Agreement and the other Loan Documents.

ARTICLE V. NEGATIVE COVENANTS

Borrower hereby covenants and agrees that until the Revolving Loan and all other
obligations incurred hereunder are paid or satisfied in full and U.S. Bank’s
commitment to make Funding under the Revolving Loan has terminated, Borrower
shall not, nor shall it permit any Subsidiary to:

 

  5.1 Dividends and Distributions

During the existence of any Event of Default, declare or pay any cash
distributions or dividends or return any capital to any of Borrower’s
shareholders by virtue of their status as shareholders; authorize or make any
distribution, payment or delivery of property or cash to any of Borrower’s
shareholders by virtue of their status as shareholders; redeem, retire, purchase
or otherwise acquire, directly or indirectly, for consideration, any shares or
other interests of Borrower now or hereafter outstanding; or set aside any funds
for any of the foregoing purposes.

 

  5.2 Transactions With Affiliates

Enter into any transaction of any kind with any Affiliate of Borrower, whether
or not in the ordinary course of business, other than on terms and conditions
reasonably fair in all material respects in the good faith judgment of Borrower,
provided that (a) the foregoing restriction shall not apply to transactions
between or among Borrower and any Guarantor or between and among any Guarantors
and (b) Borrower may make investments consisting of advances and capital
contributions to Subsidiaries.

 

  5.3 Liens

Create, incur, assume or suffer to exist, any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens existing on the date hereof and listed on Schedule 5.3 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased;

(b) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

PAGE 15



--------------------------------------------------------------------------------

(c) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(d) Pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e) Deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f) Easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(g) Liens securing judgments for the payment of money in an aggregate amount not
in excess of the $10,000,000 (except to the extent covered by independent
third-party insurance as to which the insurer does not dispute coverage), unless
any such judgment remains undischarged for a period of more than 30 consecutive
days during which execution is not effectively stayed; and

(h) Other Liens securing Indebtedness in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding.

 

  5.4 Advances and Loans

Lend money, make credit available or lend property or the use thereof to any
Person; guarantee, assume, endorse or otherwise become responsible for (directly
or indirectly or by any instrument having the effect of assuring any Person’s
payment, performance, or capability) the Indebtedness, performance, obligations,
stock or dividends of any Person; or agree to do any of the foregoing, except:

(a) Advances to officers, directors and employees of Borrower and Subsidiaries
in an aggregate amount not to exceed $5,000,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;

(b) Advances to photographers, film makers and visual search technology
companies engaged by Borrower or any Subsidiary in an aggregate amount not to
exceed $7,500,000 at any time outstanding, for costs and expenses extended in
the ordinary course of business;

 

PAGE 16



--------------------------------------------------------------------------------

(c) Loans by Borrower (i) to any Guarantor or (ii) to any Subsidiary in the
ordinary course of Borrower’s business on terms and conditions reasonably fair
in all material respects in the good faith judgment of Borrower; and

(d) Loans consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the ordinary course of business.

 

  5.5 Investments

Invest in (by capital contribution or otherwise), acquire, purchase or make any
commitment to purchase the obligations, stock or equity of any Person except
(a) Cash Equivalents, (b) investments in and to acquire Subsidiaries and
(c) other investments in an amount not to exceed $20,000,000 in any fiscal year
of Borrower.

 

  5.6 Consolidation, Merger and Sale of Assets

Merge, dissolve, liquidate, consolidate with or into another Person, or dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default or Event of Default
exists or would result therefrom:

(a) Any Subsidiary may merge with (i) Borrower, provided that Borrower shall be
the continuing or surviving Person or (ii) any one or more other Subsidiaries,
provided that when any Guarantor or wholly-owned Subsidiary is merging with
another Subsidiary, such Guarantor or wholly-owned Subsidiary shall be the
continuing or surviving Person;

(b) Any Subsidiary may dissolve or liquidate; provided that the board of
directors or senior management of Borrower has determined in good faith that the
dissolution or liquidation will not be detrimental to the business of Borrower
and its Subsidiaries taken as a whole;

(c) Any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise), to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be Borrower or another Guarantor.

 

  5.7 Pension Plan

Terminate or partially terminate any Plan now existing or hereafter established
for Borrower or its Affiliates or withdraw from participation therein under
circumstances that result or could result in liability to the Pension Benefit
Guaranty Corporation, to the fund by which the Plan is funded, or to the
employees (or their beneficiaries) for whom the Plan is or shall be maintained;
or permit any other event or circumstance to occur that results or could result
in material liability to the Pension Benefit Guaranty Corporation or a material
violation of ERISA.

 

PAGE 17



--------------------------------------------------------------------------------

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

In order to induce U.S. Bank to enter into this Agreement and to make Fundings
under the Revolving Loan as herein provided, Borrower hereby makes the following
representations, covenants and warranties, all of which shall survive the
execution and delivery of this Agreement and shall not be affected or waived by
any inspection or examination made by or on behalf of U.S. Bank:

 

  6.1 Existence, Qualification and Power; Compliance with Laws

Each Loan Party (a) is a corporation or limited liability company duly organized
or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Applicable Laws, except in each case referred to in
clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

  6.2 Authorization; No Contravention

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s organization documents; (b) conflict with or
result in any breach or contravention of, or the creation of any lien under,
(i) any contractual obligation to which such Person is a party or (ii) any
order, injunction, writ or decree of any Governmental Body or any arbitral award
to which such Person or its property is subject; or (c) violate any Applicable
Law.

 

  6.3 Governmental Authorization; Other Consents

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Body or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

 

  6.4 Binding Effect

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.

 

PAGE 18



--------------------------------------------------------------------------------

  6.5 Financial Statements; No Material Adverse Effect

(a) The audited financial statements of Borrower dated as of December 31, 2005
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of Borrower and its
consolidated Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

(b) Since the date of the audited financial statements described in
Section 6.5(a), there has been no event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.

 

  6.6 Litigation

Except as specifically disclosed in Schedule 6.6, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of any officer of a
level at or above vice president of Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Body, by or against Borrower or any of its Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) could reasonably be expected to have a Material
Adverse Effect.

 

  6.7 No Default

Neither Borrower nor any Subsidiary is in default under or with respect to any
contractual obligation that could be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

  6.8 Ownership of Property; Liens

Each of Borrower and its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, the property of Borrower and
its Subsidiaries is subject to no Liens, other than Liens permitted by
Section 5.3.

 

PAGE 19



--------------------------------------------------------------------------------

  6.9 Environmental Compliance

Except as specifically disclosed in Schedule 6.9, property of Borrower and its
Subsidiaries (both owned and leased) and each portion thereof (a) are not and to
the best knowledge of Borrower have not been a site for the use, generation,
manufacture, storage, disposal or transportation of any Hazardous Material;
(b) are presently in compliance with all Hazardous Materials Laws; and (c) are
not being used and to the best knowledge of Borrower have not been used in any
manner that has resulted in or will result in Hazardous Materials being spilled,
disposed of or otherwise released on any adjacent or other property.

 

  6.10  Insurance

The properties of Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where Borrower or the applicable Subsidiary operate.

 

  6.11  Taxes

Borrower and its Subsidiaries have filed all Federal, state and other material
tax returns and reports required to be filed (or, with respect to taxes payable
to any Governmental Body located outside of the United States, to the extent any
tax returns have not been timely filed, Borrower and its Subsidiaries have paid
estimated taxes in an amount equal to Borrower’s or such Subsidiary’s good faith
estimate of the taxes due), and have paid all Federal, state and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
(a) those that are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP and (b) those which individually or in the aggregate do
exceed $1,000,000 at any time. There is no proposed tax assessment against
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.

 

  6.12  Pension Plans

No “reportable event” as defined in Section 4043(b) of Title IV of ERISA has
occurred and is continuing with respect to any plan maintained for employees of
Borrower or any Affiliate (except to the extent that a reportable event would
result in liabilities to Borrower and the Subsidiaries not to exceed
$                 in aggregate). In addition, each of the plans maintained for
the employees of Borrower and its Affiliates are in compliance with the
requirements of ERISA, including the minimum funding requirements.

 

  6.13  Subsidiaries

Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 6.13, has no equity investments in any other corporation or
entity other than those

 

PAGE 20



--------------------------------------------------------------------------------

specifically disclosed in Part (b) of Schedule 6.13 and has no Material
Subsidiaries other than those specifically disclosed in Part (c) of
Schedule 6.13.

 

  6.14  Margin Regulations; Investment Company Act; Public Utility Holding
Company Act

(a) Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of Borrower, any Person controlling Borrower, or any Subsidiary (i) is
a “holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

  6.15  Intellectual Property; Etc

Borrower and its Subsidiaries own, or possess the right to use, all Intellectual
Property that is reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person. None of the
Loan Parties is in default (or with the giving of notice or lapse of time or
both, would be in default) under any license to use such Intellectual Property;
no claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does Borrower or any of its
Subsidiaries know of any such claim; and, to the knowledge of Borrower or any of
its Subsidiaries, the use of such Intellectual Property by Borrower or any of
its Subsidiaries does not infringe on the rights of any Person.

 

  6.16  Solvency

Borrower and each other Loan Party is Solvent and each shall be Solvent
immediately after the consummation of the transactions contemplated by this
Agreement.

 

  6.17  Disclosure

No statement, information, report, certification, representation, or warranty
made by any Loan Party in any Loan Document or furnished to the U.S. Bank by or
on behalf of any Loan Party in connection with any Loan Document (including in
any and all disclosure materials furnished by or on behalf of any Loan Party)
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading in any
material respect. U.S. Bank acknowledges that as of the date of this Agreement,
the only nonpublic information that Borrower has provided to U.S. Bank is an
organizational chart.

 

PAGE 21



--------------------------------------------------------------------------------

ARTICLE VII. EVENTS OF DEFAULT; REMEDIES

 

  7.1 Events of Default

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for the Event of Default, whether it shall relate to one or
more of the parties hereto, and whether it shall be voluntary or involuntary or
be pursuant to or affected by operation of Applicable Law):

(a) If Borrower fails to pay (i) the principal of the Revolving Loan, when and
as the same becomes due and payable (whether at scheduled maturity, by
acceleration or otherwise) or (ii) interest on the Revolving Loan or any other
amount payable by Borrower to U.S. Bank under this Agreement, within five days
of the due date (whether at scheduled maturity, by acceleration or otherwise);
or

(b) If any Indebtedness in excess of $10,000,000 of Borrower or any Subsidiary
for money borrowed or credit extended becomes or is declared due and payable
(after any applicable grace period) prior to the stated maturity thereof or is
not paid as and when it becomes due and payable, or if any event occurs which
constitutes an event of default under any instrument, agreement or evidence of
Indebtedness relating to any such obligation; or

(c) If any representation or warranty (i) made by Borrower in this Agreement or
(ii) made by any Loan Party in any document, certificate or statement furnished
pursuant to this Agreement or in connection herewith, is false or misleading in
any material respect when made or deemed made; or

(d) If Borrower fails to observe or perform any term, covenant or agreement to
be performed or observed pursuant to Article V; or

(e) If any Loan Party fails to observe or perform (not otherwise specified in
this Section 7.1) any term, covenant or agreement to be performed or observed
pursuant to the provisions of this Agreement, the other Loan Documents or any
other agreement incidental hereto and such default is not cured within 30 days;
or

(f) If the validity of any of Loan Documents has been disaffirmed by any Loan
Party; or

(g) If custody or control of any substantial part of the property of Borrower or
any Subsidiary is assumed by any Governmental Body or if any Governmental Body
takes any final action, the effect of which would be to have a Material Adverse
Effect; or

(h) If any Loan Party suspends or discontinues its business, or if any Loan
Party makes an assignment for the benefit of creditors or a composition with
creditors, is unable or admits in writing its inability to pay its debts as they
mature, files a petition in bankruptcy, becomes insolvent (howsoever such
insolvency may be evidenced), is adjudicated insolvent or bankrupt, petitions or
applies to any tribunal for the appointment of any receiver, liquidator

 

PAGE 22



--------------------------------------------------------------------------------

or trustee of or for it or any substantial part of its property or assets,
commences any proceeding relating to it under any Applicable Law of any
jurisdiction whether now or hereafter in effect relating to bankruptcy,
reorganization, arrangement, readjustment of debt, receivership, dissolution or
liquidation; or if there is commenced against any Loan Party any such proceeding
that remains undismissed for a period of 60 days or more, or an order, judgment
or decree approving the petition in any such proceeding is entered; or if any
Loan Party by any act or failure to act indicates its consent to, approval of,
or acquiescence in, any such proceeding or any appointment of any receiver,
liquidator or trustee of or for it or for any substantial part of its property
or assets, suffers any such appointment to continue undischarged or unstayed for
a period of 60 days or more, or takes any corporate action for the purpose of
effecting any of the foregoing; or if any court of competent jurisdiction
assumes jurisdiction with respect to any such proceeding, or if a receiver or a
trustee or other officer or representative of a court or of creditors, or if any
Governmental Body, under color of legal authority, takes and holds possession of
any substantial part of the property or assets of any Loan Party; or

(i) There is entered against any Loan Party (i) a final judgment or order for
the payment of money in an aggregate amount exceeding the $10,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any non-monetary final judgment that has, or
could reasonably be expected to have, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 20 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect, or (C) any final judgment is not paid or otherwise
satisfied within a period of 20 days (or such other time that it is due) from
the date of judgment; or

(k) If there occurs a Material Adverse Effect.

 

  7.2 Acceleration; Remedies

(a) If any Event of Default described in Section 7.1(h) shall occur, then
immediately and automatically U.S. Bank’s commitment under the Revolving Loan
shall terminate and amounts owing under this Agreement and the Revolving Note
shall become due and payable and U.S. Bank’s obligation to make any advances
under the Revolving Loan shall immediately terminate.

(b) If any Event of Default other than those described in Section 7.1(h) shall
occur and be continuing, U.S. Bank may (i) by written notice to Borrower,
declare U.S. Bank’s commitment under the Revolving Loan terminated forthwith,
whereupon such obligations shall immediately terminate; and (ii) by written
notice of default to Borrower, declare the Revolving Loan, with accrued interest
thereon, and all other amounts owing under this Agreement and the Revolving Note
to be due and payable forthwith, whereupon the same shall immediately become due
and payable.

 

PAGE 23



--------------------------------------------------------------------------------

(c) Except as expressly provided above in this Section 7.2, presentment, demand
and all other notices of any kind are hereby expressly waived. U.S. Bank may
proceed to protect and enforce its rights hereunder or realize on any or all
security granted pursuant to any the Loan Documents in any manner or order it
deems expedient without regard to any equitable principles of marshaling or
otherwise. No failure or delay on the part of U.S. Bank in exercising any right,
power or privilege hereunder and no course of dealing between Borrower and
U.S. Bank shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any right, power or privilege. The
rights and remedies herein expressly provided are cumulative and not exclusive
of any rights or remedies that U.S. Bank would otherwise have. No notice to or
demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances or shall constitute a waiver
of the right of U.S. Bank to any other or further action in any circumstances
without notice or demand.

ARTICLE VIII. MISCELLANEOUS

 

  8.1 Notices

All notices, requests, consents, demands, approvals and other communications
hereunder shall be deemed to have been duly given, made or served if made in
writing and delivered personally, sent via facsimile or mailed by first-class
mail, postage prepaid, to the respective parties to this Agreement as follows:

 

  (a) If to Borrower:

Getty Images, Inc.

601 North 34th Street

Seattle, Washington 98103

Attention: Legal Counsel

Facsimile No.: (206) 925-5623

 

  (b) If to U.S. Bank:

U.S. Bank National Association

PD-WA-T11S

1420 Fifth Avenue

Seattle, Washington 98101

Attention: Fredrick Sexton

Facsimile No.: (206) 344-2332

The designation of the persons to be so notified or the address of such persons
for the purposes of such notice may be changed from time to time by similar
notice in writing, except that any communication with respect to a change of
address shall be deemed to be given or made when received by the party to whom
such communication was sent.

 

PAGE 24



--------------------------------------------------------------------------------

  8.2 Payment of Expenses

(a) Whether or not the transactions hereby contemplated are consummated,
Borrower shall pay on demand all costs and expenses of U.S. Bank incurred in
connection with the preparation, negotiation, execution and delivery of the Loan
Documents, as well as any amendments, modifications, consents or waivers
relating thereto, including, without limitation, reasonable attorneys’ fees,
appraisal fees, title insurance fees and recording fees. In addition, if there
shall occur any Default or Event of Default, U.S. Bank shall be entitled to
recover any costs and expenses incurred in connection with the preservation of
rights under, and enforcement of, the Loan Documents, whether or not any lawsuit
or arbitration proceeding is commenced, in all such cases, including, without
limitation, reasonable attorneys’ fees and costs. Reasonable attorneys’ fees
shall include, without limitation, attorneys’ fees and costs incurred in
connection with any bankruptcy case or other insolvency proceeding commenced by
or against any Loan Party, including all fees incurred in connection with
(a) moving from relief from the automatic stay, to convert or dismiss the case
or proceeding, or to appoint a trustee or examiner, or (b) proposing or opposing
confirmation of a plan of reorganization or liquidation, in any case without
regard to the identity of the prevailing party.

(b) Borrower hereby agrees to indemnify U.S. Bank, its affiliates, and each of
their directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not U.S. Bank or
any affiliate is a party thereto) which any of them may pay or incur arising out
of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any credit facility hereunder, except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. The obligations of Borrower
under this Section 8.2(b) shall survive the termination of this Agreement.

 

  8.3 Setoff

Borrower hereby grants to U.S. Bank, and any Participant, an express contractual
right to set off against all depository account balances, cash and any other
property of Borrower now or hereafter in the possession of U.S. Bank, or any
Participant, and the right to refuse to allow withdrawals from any account
(collectively “Setoff”) against the obligations described in this Agreement and
the other Loan Documents and any other obligations of Borrower to U.S. Bank of
any nature whatsoever (collectively the “Obligations”). U.S. Bank and any
Participant may, at any time upon the occurrence of an Event of Default, Setoff
against the Obligations whether or not the Obligations (including future
installments) are then due or have been accelerated, all without any advance or
contemporaneous notice or demand of any kind to Borrower, such notice and demand
being expressly waived.

 

PAGE 25



--------------------------------------------------------------------------------

  8.4 Waiver of Setoff

In the event that U.S. Bank sells all or any portion of the Revolving Loan to
any Participant, Borrower hereby waives the right to interpose any setoff,
counterclaim or cross-claim (other than compulsory counterclaims or
cross-claims) in connection with any litigation or dispute under this Agreement,
regardless of the nature of such setoff, counterclaim or cross-claim.

 

  8.5 Fees and Commissions

Borrower agrees to indemnify U.S. Bank and hold it harmless with regard to any
commissions, fees, judgments or expenses of any nature and kind that U.S. Bank
may become liable to pay by reason of any claims by or on behalf of brokers,
finders or agents in connection with any act or failure to act by Borrower or
any litigation or similar proceeding arising from such claims. Borrower states
that it is aware of no valid basis for any such claims.

 

  8.6 No Waiver

No failure or delay on the part of U.S. Bank or the holder of the Revolving Note
in exercising any right, power or privilege hereunder and no course of dealing
between Borrower and U.S. Bank or the holder of the Revolving Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any right, power or privilege. The rights and remedies herein
expressly provided are cumulative and not exclusive of any rights or remedies
that U.S. Bank or any subsequent holder of the Revolving Note would otherwise
have. No notice to or demand on Borrower in any case shall entitle Borrower to
any other or further notice or demand in similar or other circumstances or shall
constitute a waiver of the right of U.S. Bank to any other or further action in
any circumstances without notice or demand.

 

  8.7 Entire Agreement and Amendments

This Agreement and the other Loan Documents represent the entire agreement
between the parties hereto with respect to the Revolving Loan and the
transactions contemplated hereunder and, except as expressly provided herein,
shall not be affected by reference to any other documents. This Agreement, or
any provision hereof, may not be changed, waived, discharged or terminated
orally, but only by an instrument in writing, signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought.

 

  8.8 Benefit of Agreement

This Agreement is binding upon and inures to the benefit of Borrower and
U.S. Bank and their successors and assigns and all subsequent holders of the
Revolving Note or any portion thereof. Borrower expressly acknowledges that
U.S. Bank is not prohibited or

 

PAGE 26



--------------------------------------------------------------------------------

restricted from assigning rights or participations hereunder or any portion
thereof to another Person. Borrower, however, is precluded from assigning any of
its respective rights or delegating any of its obligations hereunder or under
any of the other agreements between Borrower and U.S. Bank without the prior
written consent of U.S. Bank.

 

  8.9 Severability

If any provision of this Agreement or any of the Loan Documents is held invalid
under any Applicable Laws, such invalidity shall not affect any other provision
of this Agreement that can be given an effect without the invalid provision,
and, to this end, the provisions hereof are severable.

 

  8.10  Descriptive Headings

The descriptive headings of the several sections of this Agreement are inserted
for convenience only and do not affect the meaning or construction of any of the
provisions hereof.

 

  8.11  Governing Law

Except to the extent that the federal laws of the United States of America
provide U.S. Bank with greater rights or remedies, this Agreement and the rights
and obligations of the parties hereunder and under the other Loan Documents
shall be construed in accordance with and shall be governed by the laws of the
state of Washington without regard to the choice of law rules thereof.

 

  8.12  Consent to Jurisdiction, Service and Venue

For the purpose of enforcing payment of the Revolving Note, performance of the
obligations under the Revolving Note, any arbitration award under the other Loan
Documents, or otherwise in connection herewith, Borrower hereby consents to the
jurisdiction and venue of the courts of the state of Washington or of any
federal court located in such state including, but not limited to, the Superior
Court of Washington for King County and the United States District Court for the
Western District of Washington. Borrower hereby waives the right to contest the
jurisdiction and venue of courts located in King County, Washington, on the
ground of inconvenience or otherwise and waives any right to bring any action or
proceeding against U.S. Bank in any court outside King County, Washington. The
provisions of this Section 8.12 do not limit or otherwise affect the right of
U.S. Bank to institute and conduct action in any other appropriate manner,
jurisdiction, or court.

 

  8.13  Counterparts

This Agreement and each of the Loan Documents may be executed in one or more
counterparts, each of which shall constitute an original agreement, but all of
which together shall constitute one and the same instrument.

 

PAGE 27



--------------------------------------------------------------------------------

  8.14  Patriot Act

U.S. Bank hereby notifies each Loan Party that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies any Loan Party, which information includes the names and addresses of
any Loan Party and other information that will allow U.S. Bank to identify the
Loan Parties in accordance with the Act.

 

  8.15  Jury Waiver

BORROWER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHETHER NOW OR HEREAFTER ARISING AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND HEREBY CONSENTS AND AGREES
THAT ANY SUCH CLAIM MAY, AT U.S. BANK’S ELECTION, BE DECIDED BY TRIAL WITHOUT A
JURY AND THAT U.S. BANK MAY FILE AN ORIGINAL COUNTERPART OR COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF THE WAIVER AND AGREEMENT CONTAINED HEREIN.

 

  8.16  Statutory Notice

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

[The remainder of this page has been intentionally left blank.]

 

PAGE 28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and U.S. Bank have caused this Agreement to be duly
executed by the respective, duly authorized signatories as of the date first
above written.

 

GETTY IMAGES, INC. By   /s/ ELIZABETH J. HUEBNER   Name:   Elizabeth J. Huebner
  Title:   Chief Financial Officer U.S. BANK NATIONAL ASSOCIATION By   /s/ RICK
W. SEXTON   Name:   Rick W. Sexton   Title:   Senior Vice President

 

PAGE 29